 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    MICHAEL J. HICKS,                                 No. 2: 16-cv-2465 TLN KJN P

12                       Plaintiff,

13           v.                                         FINDINGS AND RECOMMENDATIONS

14    AFSHIN ARYA, et al.,

15                       Defendants.

16

17   I. Introduction
18          Plaintiff is a state prisoner, proceeding in forma pauperis and without counsel, with a civil
19   rights action pursuant to 42 U.S.C. § 1983. Pending before the court is defendant Dr. Arya’s
20   September 20, 2018 motion to require plaintiff to post security of $25,500 or, in the alternative,
21   dismiss this action because plaintiff is a vexatious litigant under California Code of Civil
22   Procedure § 391. (ECF No. 69.) Defendant also requests that the court issue a pre-filing order
23   preventing plaintiff from filing further lawsuits without leave of court. (ECF No. 69.) For the
24   reasons stated herein, the undersigned recommends that defendant’s motion be denied.
25   II. Background
26          On October 14, 2016, plaintiff filed the original complaint naming defendant Dr. Arya as
27   a defendant. (ECF No. 1.) Plaintiff alleged that defendant Arya failed to provide him with
28
                                                        1
 1   adequate medical care for cervical spondylosis and hepatitis C. On January 12, 2017, the court

 2   ordered the U.S. Marshal to serve defendant Arya with the original complaint. (ECF No. 10.)

 3           On February 27, 2017, defendant filed an answer to the original complaint. (ECF 12.)

 4           On May 19, 2017, defendant filed a motion to compel. (ECF No. 24.) On June 15, 2017,

 5   plaintiff filed a motion to compel. (ECF No. 27.)

 6           On June 15, 2017, plaintiff filed a motion to file an amended complaint. (ECF No. 26.)

 7   The amended complaint named as defendants Dr. Arya, California State Prison-Sacramento

 8   (“CSP-Sac”) Chief Executive Officer Felder and California Correctional Health Care Facilities

 9   Deputy Director Lewis. (Id. at 5.) The amended complaint included the same allegations against

10   defendant Arya as were made in the original complaint. (Id. at 11-15.) Plaintiff alleged that

11   defendants Felder and Lewis denied his grievances seeking treatment for hepatitis C. (Id. at 16-

12   18.)

13           Defendant Arya opposed plaintiff’s motion to amend on grounds that plaintiff failed to

14   administratively exhaust the claims made against defendant Arya in the original complaint. (ECF

15   No. 30.) Thus, defendant Arya argued that the motion to amend was futile. (Id.)

16           On August 23, 2017, the undersigned denied defendant’s motion to compel, but for

17   interrogatory no. 7. (ECF No. 39.) The undersigned also denied plaintiff’s motion to compel.

18   (Id.)

19           On August 23, 2017, the undersigned recommended that plaintiff’s motion to amend be

20   granted. (ECF No. 38.) The undersigned found that the issue of exhaustion of administrative
21   remedies was not appropriately raised, or considered, by the court in an opposition to a motion to

22   amend. (Id.)

23           On December 12, 2017, the Honorable Morrison C. England adopted the August 23, 2017

24   findings and recommendations. (ECF No. 54.)

25           On September 29, 2017, defendant Arya filed a motion for summary judgment on the

26   grounds that plaintiff failed to exhaust administrative remedies and as to the merits of plaintiff’s
27   claims. (ECF No. 46.)

28           Pursuant to the mailbox rule, plaintiff filed a proposed second amended complaint and
                                                         2
 1   motion for leave to amend on October 2, 2017. (ECF No. 47.)

 2          On May 17, 2018, the undersigned issued twenty-five pages long findings and

 3   recommendations addressing defendant Arya’s summary judgment motion and plaintiff’s motion

 4   for leave to file a second amended complaint. (ECF No. 60.) The undersigned recommended that

 5   defendant Arya’s summary judgment motion, asserting that plaintiff failed to exhaust

 6   administrative remedies as to his claims regarding hepatitis C and Celebrex, be granted. (Id.)

 7   The undersigned recommended that the motion for summary judgment on the grounds that

 8   plaintiff failed to exhaust his administrative remedies regarding his claims concerning his transfer

 9   to the California Medical Facility (“CMF”) for cervical traction be denied. (Id.)

10          The undersigned recommended that plaintiff’s motion to file a second amended complaint

11   raising new claims regarding treatment for hepatitis C and denial of adequate pain medication be

12   denied. (Id.) The undersigned recommended that plaintiff’s motion to file a second amended

13   complaint be granted as to his claims alleging that defendants Arya, Bodenheimer, Hopkins and

14   Felder denied his request to be transferred in order to receive cervical traction.1 (Id.)

15          On September 20, 2018, defendant filed the pending motion. (ECF No. 69.)

16          On September 21, 2018, the Honorable Troy L. Nunley adopted the May 17, 2018

17   findings and recommendations in full. (ECF No. 70.)

18   III. Motion for Plaintiff to Post Security

19          A. Legal Standard

20          Local Rule 151(b) provides:
21                  (b) Security for Costs. On its own motion or on motion of a party,
                    the Court may at any time order a party to give a security, bond, or
22

23
     1
        In the pending motion, filed September 20, 2018, defendant states that “to date, the court has
     not issued a screening order regarding the second amended complaint nor has service been
24   ordered on the additional proposed defendants.” (ECF No. 69 at 4.) The May 17, 2018 findings
     and recommendations, addressing plaintiff’s motion to file a second amended complaint, did
25   screen the second amended complaint. (ECF No. 60 at 14-24; “If the district court adopts these
26   findings and recommendations, the undersigned will order defendant Arya to file a response to
     the second amended complaint, and order service of defendants Bodenheimer, Hopkins and
27   Felder.” (see id. at 24: 5-7.) The new defendants named in the second amended complaint,
     against whom plaintiff stated potentially colorable claims, have not yet been served because
28   defendant’s pending motion has not been resolved.
                                                       3
 1                  undertaking in such amount as the Court may determine to be
                    appropriate. The provisions of Title 3A, part 2, of the California
 2                  Code of Civil Procedure, relating to vexatious litigants, are hereby
                    adopted as a procedural Rule of this Court on the basis of which the
 3                  Court may order the giving of a security, bond, or undertaking,
                    although the power of the Court shall not be limited thereby.
 4

 5   L.R. 151(b) (emphasis added).

 6          California Code of Civil Procedure Title 3A, part 2, includes the following relevant

 7   portion:

 8                  In any litigation pending ..., at any time until final judgment is
                    entered, a defendant may move the court, upon notice and hearing,
 9                  for an order requiring the plaintiff to furnish security. ... The motion
                    for an order requiring the plaintiff to furnish security shall be based
10                  upon the ground, and supported by a showing, that the plaintiff is a
                    vexatious litigant and that there is not a reasonable probability that
11                  he or she will prevail in the litigation against the moving defendant.

12   Cal. Civ. Proc. Code § 391.1.

13          California law defines a vexatious litigant as a person who, in the seven years immediately

14   preceding the motion, has commenced, prosecuted, or maintained in propria persona at least five

15   litigations other than in a small claims court that have been finally determined adversely to the

16   person. Cal. Civ. Proc. Code § 391(b)(1). To order the posting of a security under § 391.1, the

17   court must additionally conclude, after hearing evidence, “that there is no reasonable probability

18   that the plaintiff will prevail in the litigation against the moving defendant.” Cal. Civ. Proc. Code

19   § 391.3(a). Nevertheless, Local Rule 151(b) specifies that “the power of the Court shall not be

20   limited [by Title 3A, part 2, of the California Code of Civil Procedure].” E.D. Cal. L.R. 151(b).

21          B. Is Plaintiff Vexatious Under State Law?

22          To establish the first prong of the motion for security, defendant Arya requests that the

23   court declare plaintiff a vexatious litigant pursuant to California Code of Civil Procedure

24   § 391(b)(1). The statute defines, in relevant part, a vexatious litigant as one who “in the

25   immediately preceding seven-year period has commenced, prosecuted, or maintained in propria

26   persona at least five litigations ... that have been ... finally determined adversely to the person.”

27   Cal. Civ. Proc. Code § 391(b)(1)(i). The filing of the motion determines when the seven years

28   period is measured. Stolz v. Bank of America, 15 Cal.App.4th 217, 224 (1993).
                                                         4
 1           Under California law, “litigation” is any civil action or proceeding, commenced,

 2   maintained or pending in any state or federal court. Cal. Civ. Proc. Code § 391(a). It includes an

 3   appeal or civil writ proceeding filed in an appellate court. Garcia v. Lacey, 231 Cal. App. 4th

 4   402, 406 (2014). A litigation is “determined adversely” to a plaintiff within the meaning of the

 5   vexatious litigant statute if the litigant does not win the action or proceeding he began, including

 6   cases that are voluntarily dismissed by a plaintiff. Id. at 406–07; see Tokerud v. Capitolbank

 7   Sacramento, 38 Cal. App. 4th 775, 779 (1995) (stating party who repeatedly files baseless actions

 8   only to dismiss them is no less vexatious than party who follows action through to completion).

 9   A litigation is “finally determined” when avenues for direct review have been exhausted or the

10   time for the appeal has expired. Garcia, 231 Cal. App. 4th at 407 n.5 (citing Childs v.

11   PaineWebber Incorporated, 29 Cal. App. 4th 982, 993 (1994)).

12           In the pending motion, defendant cites the following actions as adversely decided against

13   plaintiff:

14           1. Hicks v. Kate, 2: 12-cv-2677 (C.D. Cal. 2012), dismissed April 19, 2012, based on a

15   request for voluntary dismissal.

16           2. Hicks v. Kukla, 3: 12-3663 (N.D. Cal. 2012), dismissed September 24, 2012, based on

17   a request for voluntary dismissal.

18           3. Hicks v. Conover, 3: 11-6363 (N.D. Cal. 2012), dismissed November 27, 2012

19   following revocation of plaintiff’s in forma pauperis status and failure to pay the filing fee.

20           4. Hicks v. Chisman, 3: 13-cv-505 (N.D. Cal. 2013), dismissed March 20, 2013, based on
21   a request for voluntary dismissal.

22           5. Hicks v. Neal, 3: 12-2207 (N.D. Cal. 2012), dismissed November 4, 2013 after the

23   court granted defendants’ summary judgment motion.

24           6. Hicks v. Lizarraga, 3: 15-cv-2408 (S.C. Cal. 2015), dismissed March 2, 2016, after

25   plaintiff’s in forma pauperis status was revoked.

26           7. Hicks v. Secretary of CDCR, 3: 16-cv-7385 (N.D. Cal. 2016), dismissed May 22,
27   2017, after the court granted defendants’ summary judgment motion.

28   ////
                                                         5
 1           8. Hicks v. Felder, 1: 17-cv-1167 (E.D. Cal. 2017), dismissed October 30, 2017, based on

 2   a request for voluntary dismissal.

 3           9. Hicks v. Boballa, 2: 15-cv-1332 (E.D. Cal. 2017), dismissed December 22, 2017, based

 4   on a request for voluntary dismissal.

 5           10. Hicks. v. Lizarraga, 2: 16-cv-453 (E.C. Cal. 2016), dismissed August 20, 2018 for

 6   failure to state a claim.

 7           11. Hicks. v. Neal, No. 13-17313 (9th Cir.); on February 27, 2013, the Ninth Circuit

 8   affirmed the district court order denying preliminary injunctive relief.

 9           12. Hicks v. Evans, No. 12-17616 (9th Cir.), on April 8, 2013, the Ninth Circuit

10   dismissed the appeal for failure to pay the filing fee.

11           13. Hicks v. Neal, No. 13-17343 (9th Cir.), on October 21, 2014, the Ninth Circuit

12   affirmed summary judgment in favor of defendants.

13           The five actions cited above which plaintiff voluntarily dismissed qualify as actions

14   adversely decided against plaintiff. See Tokerud v. Capitolbank Sacramento, 38 Cal.App.4th

15   775, 779 (1995). The three actions cited above dismissed on the merits, i.e., 12-2207, 16-7385

16   and 16-453, also were adversely decided against plaintiff.

17           Appeal No. 13-17343 affirmed summary judgment in favor of defendants in 12-2207.

18   (ECF No. 69-4 at 6-61.) Accordingly, this appeal constitutes an adverse determination under

19   California’s vexatious litigant statute. See Garcia v. Lacey, 231 Cal.App.4th 402, 406 (2014)

20   (appeals are distinct litigations under the California vexatious litigant statute).
21           In appeal no. 12-17313, on February 27, 2013, the Ninth Circuit affirmed the district

22   court’s order in 12-2207 denying preliminary injunctive relief. (ECF No. 69-4 at 56.) The order

23   appealed was not a final order in 12-2207. (See id. at 21-22.) Nevertheless, this order by the

24   Ninth Circuit constitutes an adverse determination under California’s vexatious litigant statute.

25   Cal. Code Civ. P. § 391(a) (litigation” is broadly defined, however, as “any civil action or

26   proceeding, commenced, maintained, or pending in any state or federal court” and includes
27   appeals and writ petitions, which are considered to be new litigation); Garcia v. Lacey, supra.

28   ////
                                                         6
 1           Defendant cites two district court actions and one appeal which were dismissed after

 2   plaintiff failed to pay the filing fee. Defendant cites no authority for the claim that actions

 3   dismissed, without prejudice, for failure to pay the filing fee, qualify as actions that were resolved

 4   adversely to the plaintiff. The undersigned need not reach the issue of whether these dismissals

 5   count as actions that were resolved adversely to plaintiff because defendant has cited at least five

 6   other cases that qualify as determined adversely to plaintiff. See Gonzales v. Poksakoff, 2018

 7   WL 1316890 at *6 (E.D. Cal. March 14, 2018) (court rejects defendants’ argument that cases

 8   dismissed without prejudice for failure to pay filing fee qualify as adverse dismissals under

 9   vexatious litigant statute; defendants cited no authority for position that dismissal without

10   prejudice is an adverse determination, “and the court finds none.”)

11           Defendant has shown that plaintiff had ten actions decided adversely against him during

12   the relevant seven year time period. Thus, defendant has satisfied the vexatious litigant prong of

13   the motion for security under § 391(b)(1).

14           C. No Reasonable Probability of Success?

15           Defendant next argues that there is no reasonable probability of success on the merits of

16   this case.

17           In determining whether there is no reasonable probability of success, a court may

18   determine whether a claim is foreclosed as a matter of law, but it may also weigh the evidence.

19   Golin v. Allenby, 190 Cal. App. 4th 616, 642 (2010) (stating inability to prevail standard may be

20   shown by weight of evidence or lack of merit); see Moran v. Murtaugh Miller Meyer & Nelson,
21   LLP, 40 Cal. 4th 780, 784–85 (2007) (finding Cal. Civ. Proc. Code § 391.2 provides for weighing

22   of evidence); see Garcia, 231 Cal. App. 4th at 408 (stating decision on inability to prevail is based

23   on evaluative judgment in which court is permitted to weigh evidence). Such evidence may be

24   “any evidence, written or oral, by witnesses or affidavit, as may be material to the ground of the

25   motion.” Cal. Civ. Proc. Code § 391.2.

26           To meet this prong, defendant cites his own declaration (ECF No. 69-2) and the
27   declaration of Dr. Bennett (ECF No. 69-3).

28   ////
                                                         7
 1          The application of California’s vexatious litigant statute is wholly permissive. See L.R.

 2   151(b) (court may order giving of a security and that court’s power shall not be limited by

 3   California’s vexatious litigant statute). In other words, the court may use its discretion when

 4   determining whether to require a plaintiff who has been determined to be a vexatious litigant to

 5   post security. See Bradford v. Brooks, 2016 WL 4537900 at *1 (9th Cir. 2016) (Local Rule

 6   151(b) is discretionary.); see generally Simmons v. Navajo County, Ariz., 609 F.3d 1011 (9th Cir.

 7   2010) (“District courts have broad discretion in interpreting and applying their local rules.”)

 8   (internal citation omitted). Because this rule is permissive, the court exercises its discretion by

 9   declining to order security for the following reasons.

10          First, a grant of defendant’s security motion would require plaintiff to pay the $25,5000

11   prior to proceeding with his case or risk having his case dismissed for failure to comply with the

12   court’s order to post security. See Cal. Civ. Proc. Code § 391.4 (providing for dismissal of

13   litigation against defendant if security not provided as ordered). Given that plaintiff is indigent,

14   such an order would deny him access to the courts. Under federal law, this court must consider

15   plaintiff’s indigence. See generally Simulnet East Associates v. Ramada Hotel Operating Co., 37

16   F.3d 573, 575–76 (9th Cir. 1994) (stating care must be taken not to deprive a plaintiff of access to

17   the federal courts when considering motion for security, as such deprivation has “serious

18   constitutional implications”); see generally 28 U.S.C. § 1915(a) (supporting avoidance of

19   limitation to court access due to indigence). This court is to “avoid limitation of access to the

20   courts because of a party’s impecunious circumstance.” See Simulnet, 37 F.3d at 576.
21          Second, dismissal is the “ultimate sanction.” See United States v. King, 200 F.3d 1207,

22   1214 (9th Cir. 1999) (stating dismissal is the “ultimate sanction” in dismissal of indictment case);

23   see also Thomas v. Gerber Productions, 703 F.2d 353, 356 (9th Cir. 1983) (same statement in

24   context of deciding failure to comply with court order under Fed. R. Civ. P. 37(b) ); see also

25   Schmidt v. Hermann, 614 F.2d 1221, 1223–24 (9th Cir. 1980) (same statement made in context of

26   deciding whether to dismiss for failure to prosecute under Fed. R. Civ. P. 41(b) ). As a result, the
27   court abuses its discretion if it imposes a sanction of dismissal without first considering its impact

28   as well as considering the adequacy of less drastic sanctions. United States v. National Medical
                                                        8
 1   Enterprises, Inc., 792 F.2d 906, 912 (9th Cir. 1986). Although a requirement for security does not

 2   operate as a dismissal, it imposes a potential financial barrier that may have the same dispositive

 3   effect. Accordingly, the court considers this possible impact in the context of the case’s

 4   procedural posture.

 5          As discussed above, plaintiff filed this action approximately two years before defendant

 6   filed the pending motion. Defendant filed the pending motion approximately 1 ½ years after

 7   filing an answer. Before filing the pending motion, defendant filed a motion to compel and a

 8   summary judgment motion based on plaintiff’s alleged failure to exhaust administrative remedies.

 9   Defendant also filed oppositions to plaintiff’s two motions to amend. The court spent

10   considerable time evaluating these pleadings. Time and resources have been spent on this action

11   which cannot be retrieved. To possibly dismiss this action based on plaintiff’s financial

12   resources, rather than reaching the merits, would be inappropriate.2

13          For the reasons discussed above, the undersigned recommends that defendant’s motion to

14   require plaintiff to post security of $25,500, made pursuant to California law, be denied.

15   IV. Motion for Pre-Filing Order

16          A. Legal Standard

17          The district courts have the power to issue pre-filing orders that restrict a litigant’s ability

18   to initiate court proceedings, but “such pre-filing orders are an extreme remedy that should rarely

19   be used.” Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007) (citing De

20   Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990). However, “[f]lagrant abuse of the
21   judicial process cannot be tolerated because it enables one person to preempt the use of judicial

22   time that properly could be used to consider the meritorious claims of other litigants.” De Long,

23   912 F.2d at 1148.

24                  [I]n De Long, [the Ninth Circuit] outlined four factors for district
                    courts to examine before entering pre-filing orders. First, the litigant
25                  must be given notice and a chance to be heard before the order is
26   2
       At the time defendant filed the answer on February 27, 2017, plaintiff had five cases adversely
27   decided against him. Requiring plaintiff to post $25,500 for costs incurred by defense counsel for
     defending this action since that time, costs which may have been avoided had the pending motion
28   been filed earlier, is inappropriate.
                                                        9
 1                  entered. De Long, 912 F.2d at 1147. Second, the district court must
                    compile “an adequate record for review.” Id. at 1148. Third, the
 2                  district court must make substantive findings about the frivolous or
                    harassing nature of the plaintiff’s litigation. Id. Finally, the
 3                  vexatious litigant order “must be narrowly tailored to closely fit the
                    specific vice encountered.” Id.
 4

 5   Molski, 500 F.3d at 4057. The first and second factors “are procedural considerations” while the

 6   third and fourth factors “are substantive considerations” which “help the district court define who

 7   is, in fact, a ‘vexatious litigant’ and construct a remedy that will stop the litigant’s abusive

 8   behavior while not unduly infringing the litigant’s right to access the courts.” Molski, 500 F.3d at

 9   1057-58.

10          “In ‘applying the two substantive factors,’ [the Ninth Circuit has] held that a separate set

11   of considerations employed by the Second Circuit Court of Appeals ‘provides a helpful

12   framework.’” Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014)

13   (quoting Molski, 500 F.3d at 1058).

14                  The Second Circuit. . . has instructed district courts, in determining
                    whether to enter a pre-filing order, to look at five factors: “(1) the
15                  litigant’s history of litigation and in particular whether it entailed
                    vexatious, harassing or duplicative lawsuits; (2) the litigant’s motive
16                  in pursuing the litigation, e.g., does the litigant have an objective
                    good faith expectation of prevailing?; (3) whether the litigant is
17                  represented by counsel; (4) whether the litigant has caused needless
                    expense to other parties or has posed an unnecessary burden on the
18                  courts and their personnel; and (5) whether other sanctions would be
                    adequate to protect the courts and other parties.”
19

20   Molski, 500 F.3d at 1052 (quoting Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)).

21          B. Findings Regarding the Frivolous or Harassing Nature of Plaintiff’s Litigation

22          “Absent “explicit substantive findings as to the frivolous or harassing nature of the

23   plaintiff’s filings,” a district court may not issue a pre-filing order. O’Loughlin v. Doe, 920 F.2d

24   614, 618 (9th Cir. 1990). To make substantive findings of frivolousness, the district court must

25   look at “both the number and content of the filings as indicia” of the frivolousness of the litigant’s

26   claims. In re Powell, 851 F.2d 427, 431 (9th Cir. 1988); see also Moy v United States, 906 F.2d

27   467, 470 (9th Cir. 1990) (a pre-filing “injunction cannot issue merely upon a showing of

28   litigiousness.”). “‘The plaintiff’s claims must not only be numerous, but also be patently without
                                                         10
 1   merit.’” Ringgold–Lockhart, 761 F.3d at 1064 (quoting Molski, 500 F.3d at 1059).

 2           Alternatively, “the district court may make [a] finding that the litigant’s filings ‘show a

 3   pattern of harassment.’” Ringgold–Lockhart, 761 F.3d at 1064 (quoting De Long, 912 F.2d at

 4   1148). However, courts “must be careful not to conclude that particular types of actions filed

 5   repetitiously are harassing, and must [i]nstead ... discern whether the filing of several similar

 6   types of actions constitutes an intent to harass the defendant or the court.” Id. (quoting De Long,

 7   912 F.2d at 1148) (internal quotation marks omitted).

 8           The undersigned begins by summarizing the thirteen actions cited by defendant in the

 9   pending motion.

10           With regard to the five actions plaintiff voluntarily dismissed, defendant has not shown

11   that these actions were frivolous. Plaintiff voluntarily dismissed four of these cases relatively

12   early in the litigation when no defendants had appeared.3 Plaintiff dismissed the other action after

13   it was remanded by the Ninth Circuit, but before service on defendants occurred.4 Plaintiff did

14   not dismiss these actions to avoid the adverse consequences of dispositive motions.

15           Plaintiff had three district court actions and one appeal dismissed for failure to pay the

16   filing fee. While these actions may not have been adversely decided against plaintiff, the

17   undersigned may consider these actions in determining whether plaintiff engaged in harassing

18   litigation.

19           Defendant has identified three district court cases and two appeals dismissed on the

20   merits. One of these appeals affirmed one of the district court orders granting defendants’
21   summary judgment motion. The other appeal denied plaintiff’s interlocutory appeal of an order

22   denying a request for injunctive relief.

23   ////

24   ////

25   ////

26   3
        See ECF No. 69-4 at 5-6 (12-2677); id. at 8-9 (12-3663); id. at 15-16 (13-505); id. at 42-43
27   (17-1167).

28   4
         See ECF No. 69-4 at 46-49 (15-1332).
                                                        11
 1          The record above identifies only three actions filed by plaintiff (containing two appeals)

 2   which were dismissed on the merits over a seven years period. Based on this record, the

 3   undersigned does not find that plaintiff has a pattern of filing frivolous actions.

 4          The undersigned further finds that, considering the thirteen actions cited above, defendant

 5   has not shown that plaintiff has a pattern of pursuing harassing litigation. As discussed above, the

 6   five actions plaintiff voluntarily dismissed were not dismissed to avoid the adverse consequences

 7   of dispositive motions. The undersigned also finds that the dismissal of three actions and one

 8   appeal, over a seven years period, based on plaintiff’s failure to pay the filing fee does not

 9   demonstrate a pattern of harassing litigation.5

10          Defendant also argues that the Northern, Southern, Central and Eastern District Courts

11   have all revoked plaintiff’s in forma pauperis status under the “three strikes rule” of 28 U.S.C.

12   § 1915(g). Based on this “three strikes status,” defendant argues that there “can be no doubt” that

13   plaintiff’s actions are frivolous and harassing. In support of this argument, defendant cites cases

14   from each of these districts which allegedly found plaintiff to be a three strikes litigant, i.e., Hicks

15   v. Chrisman, N.D. Cal. Case No. 13-505 (ECF No. 12); Hicks v. Lizarrraga, S.D. Cal. Case No.

16   15-2408 (ECF No. 5); Hicks v. Kate, C.D. Cal. Case No. 2: 12-cv-0855 (ECF No. 6); and Hicks

17   v. John Does, E.D. Cal., Case No. 1: 17-0006 (ECF No. 43.) (See ECF No. 69 at 3, fn. 1, 2, 3, 4.)

18          Other than citing the cases finding plaintiff to be a three strikes litigant, defendant

19   provides no additional evidence that these cases support a finding that plaintiff is a vexatious

20   litigant. For example, defendant does not discuss the cases relied on by the district courts to find
21   plaintiff a three strikes litigant. The undersigned is not willing to review the dockets from these

22   actions, and the cases cited in the three strikes orders, on defendant’s behalf. For these reasons,

23   the undersigned does not find that plaintiff’s three strikes status, as reflected in the current record,

24   demonstrates that plaintiff has a pattern of engaging in harassing or frivolous litigation.

25   ////

26   5
        Plaintiff’s litigation history stands in stark contrast to the litigation history of Steven Wayne
27   Bonilla, whom the undersigned recommended be declared a vexatious litigant and be enjoined
     from filing any new civil actions in this district unless certain conditions were met. See Bonilla v.
28   Fresno County, 2: 18-cv-2544 JAM KJN P (ECF No. 9).
                                                          12
 1           Finally, defendant cites plaintiff’s September 3, 2018 letter to defense counsel threatening

 2   more litigation as further evidence of plaintiff’s harassing motives. A copy of this letter is

 3   attached to defense counsel’s declaration filed in support of the pending motion. (ECF No. 69-1.)

 4   This letter states,

 5                   Dear Ms. Woodbridge;
 6                   The last time we spoke over the phone I made you an offer and the
                     means to reach settlement. While my offer meet [sic] a couple of
 7                   immediate needs, I consider the offer to be virtually idiotic when
                     taken in light of what I believe this case to be valued at. If we start
 8                   ADR my range will be in the $10K or 15K range.
 9                   Please advise CDCR Legal Affairs that should they reject the offer
                     that I will file a limited action state tort for breach of contract and
10                   fraud and not only serve CSP Sac Prison officials thru the sheriff but
                     I will also mail you a courtesy copy of the filed summons and
11                   complaint and see if you want to represent CDCR on a separate suit
                     that will not be settled for under $2500.
12
                     That’s what’s coming and I can promise you on that. Take the offer.
13

14   (Id. at 6.)

15           The undersigned is not sure of the grounds of the state breach of contract and fraud action

16   plaintiff references in this letter. While somewhat harassing, this letter is not sufficient grounds

17   on which to declare plaintiff a vexatious litigant, even combined with the litigation history

18   described above.

19           In summary, the undersigned finds that the record does not contain sufficient evidence

20   that plaintiff engaged in frivolous or harassing litigation to justify issuance of a pre-filing order.
21   Accordingly, defendant’s motion for plaintiff to be declared a vexatious litigant and for issuance

22   of a pre-filing order should be denied.

23           Accordingly, IT IS HEREBY RECOMMENDED that defendant’s motion for plaintiff to

24   post-security and for a pre-filing order (ECF No. 69) be denied.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                         13
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be filed and served within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: November 27, 2018

 6

 7

 8

 9

10
     Hick2465.vex
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
